UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 Deutsche Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Global Income Builder Fund (formerly DWS Global Income Builder Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 48 Statement of Assets and Liabilities 50 Statement of Operations 52 Statement of Changes in Net Assets 53 Financial Highlights 59 Notes to Financial Statements 78 Report of Independent Registered Public Accounting Firm 79 Information About Your Fund's Expenses 81 Tax Information 82 Advisory Agreement Board Considerations and Fee Evaluation 87 Board Members and Officers 92 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund’s ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Process The fund invests in a broad range of both traditional asset classes (such as equity and fixed-income investments) and alternative asset classes (such as real estate, infrastructure, convertibles, commodities, currencies and absolute return strategies). The fund can buy many types of securities, among them common stocks, including dividend-paying stocks, convertible securities, corporate bonds, government bonds, inflation-indexed bonds, mortgage- and asset-backed securities, and exchange-traded funds (ETFs). The fund can invest in securities of any size, investment style category or credit quality, and from any country (including emerging markets). Deutsche Global Income Builder Fund returned 5.49% during the 12-month period ending October 31, 2014. The fund underperformed the 6.14% return of the S&P® Target Risk Moderate Index, which seeks to provide significant exposure to fixed income, while allocating a smaller portion of exposure to equities. In comparison, its two other benchmarks — the Russell 1000® Index, which tracks the performance of the 1,000 largest stocks in the Russell 3000® Index, and the Barclays U.S. Aggregate Bond Index, which represents domestic taxable investment-grade bonds — returned 16.78% and 4.14%, respectively. The fund comfortably outperformed the 4.65% average return of the funds in its Morningstar peer group, Tactical Allocation Funds. Despite periodic concerns about economic trends and geopolitical disruptions, the past year brought a robust return for the global equity markets. Investors generally remained encouraged about economic trends in the United States and the United Kingdom, the stabilization of China’s growth trajectory and, perhaps most important, the continued accommodation being provided by the world’s central banks. Even as the U.S. Federal Reserve Board (the Fed) wrapped up its asset-purchase program, it remained steadfast in keeping its "lower for longer" interest-rate policy. Outside of the United States, the central banks in Europe and Japan both remained committed to providing aggressive monetary stimulus to their respective economies. In this environment, the MSCI All-Country World Index finished with a 12-month total return of 7.77%. Dividend stocks, while also providing healthy returns, nonetheless lagged the performance of the broader markets during the past year. Generally speaking, investors’ hearty risk appetite led to higher demand for faster-growing companies relative to the types of conservative, steady growers that populate the universe of dividend stocks. The global bond market defied widespread negative expectations to deliver a healthy total return during the past 12 months. U.S. Treasury yields fell (as prices rose), reflecting an environment of sluggish global growth, the Fed’s favorable interest-rate policy and the periodic "flights to quality" sparked by geopolitical turmoil overseas. At the same time, the domestic economy remained strong enough to support an environment of healthy corporate earnings and improving balance sheets for U.S. corporations. This backdrop, together with investors’ ongoing appetite for yield, contributed to outperformance for investment-grade corporate, high-yield and emerging-markets bonds. Fund Performance When our team took over the fund in March 2012, we established an equal, 50-50 strategic weighting between stocks and bonds. We subsequently allowed the fund’s allocation to equities to increase to 65% of assets by the end of April 2014 as the stock market rallied, which enabled the fund to participate in stocks’ outperformance during this time. In May 2014, we reduced the fund's equity weighting on the belief that a more balanced weighting between stocks and bonds was appropriate given stocks’ long streak of outperformance. We reduced the equity weighting further during July in response to the rising risks for the global equity markets. We believe this reduced weighting is appropriate given our views regarding valuations, interest rates and economic growth. The equity portion of the fund underperformed due largely to its investments in a small group of stocks that lagged during the past year, but we have retained our positions on the belief that they offer even more compelling opportunities after their downturns. These include the U.K. supermarket operator Tesco PLC, the oil-services company Transocean Ltd. and the German ATM producer Wincor Nixdorf AG. On the plus side, the fund’s largest contributor was the electric and gas utility stock UGI Corp. Our original purchase was based on our view that the stock was trading below the intrinsic value of the company, and this gap has since closed on the strength of UGI’s strong free cash flow and decision to increase its dividend. Microsoft Corp. also made a substantial contribution to performance during the 12-month period. We purchased the stock in late 2012 on the belief that it was undervalued given the size and stability of its cash flows. During the past year, it emerged as one of the leading mega-cap stocks in the technology sector, as investors were attracted to its compelling valuation, increased dividend and appointment of a new chief executive officer. Novartis AG, the Swiss pharmaceutical company, and Stryker Corp., a U.S.-based medical-device producer, also stood out as being top contributors. "The fund comfortably outperformed the 4.65% average return of the funds in its Morningstar peer group, Tactical Allocation Funds." The bond portfolio performed well, thanks to its substantial allocations to high-yield bonds and emerging-markets debt. We have emphasized these areas for many years on the belief that slowly improving economic growth would fuel outperformance for higher-yielding market segments. This has indeed been the case, so this positioning was a key factor in the bond portfolio’s 12-month results. We are aware of the potential risks after the extended run of outperformance for these sectors, and are prepared to adjust the portfolio when the need eventually arises. For now, however, we believe these market segments remain supported by the environment of steady economic growth and the accommodative policies of the world’s central banks. On the other side of the ledger, our decision to keep the fund’s duration — or interest-rate sensitivity — below that of the benchmark also weighed on performance for much of the year. Bond yields declined fairly steadily (as prices rose) from the beginning of January onward, but the bond portfolio's below-average duration prevented it from capitalizing on the full extent of the move. Throughout the period, the fund used derivatives — including forward currency contracts — to hedge currency risk in certain portfolio positions, offsetting the potential impact of the downturn in foreign currencies relative to the U.S. dollar. It also used interest rate contracts to hedge against potential adverse interest rate movements on portfolio assets. In addition, the fund used derivatives including forward currency and interest rate contracts for non-hedging purposes to seek to enhance potential gains. Derivatives used for non-hedging purposes contributed to returns during the period. Outlook and Positioning Trading activity in the fund’s equity portfolio was higher than normal during the past year. We sold a number of stocks that reached what we believe were their fair values, and we decreased the fund’s weightings in several individual stocks where we saw the potential for continued upside, but where the risk-return trade-off was no longer as attractive as it was earlier in the year. In turn, we deployed the proceeds from these sales into companies where we believe valuations are more attractive. Five Largest Equity Holdings at October 31, 2014 (15.4% of Net Assets) 1. British American Tobacco PLC Manufactures, markets and sells cigarettes and other tobacco products 3.6% 2. Procter & Gamble Co. Manufacturer of diversified consumer products 3.2% 3. UGI Corp. Distributes and markets energy products and services 3.0% 4. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 2.9% 5. Verizon Communications, Inc. An integrated telecommunications company 2.7% Five Largest Fixed-Income Long-Term Securities at October 31, 2014 (5.3% of Net Assets) 1. U.S. Treasury Note 1.0%, 8/31/2016 2.2% 2. Government of New Zealand 6.0%, 12/15/2017 1.0% 3. Republic of Singapore 3.375%, 9/1/2033 1.0% 4. Canadian Government Bond 3.5%, 12/1/2045 0.6% 5. Reynolds Group Issuer, Inc. 5.75%, 10/15/2020 0.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 92 for contact information. The net effect of these moves was higher concentration in the stocks that we consider to be our "best ideas." In addition, our various decisions regarding individual stocks caused us to move away from stocks with growing dividends to a larger weighting in stocks with higher absolute dividends, stable earnings growth and more attractive valuations. Procter & Gamble Co., PepsiCo, Inc. and Verizon Communications, Inc. are examples of stocks we include in this category. We were also active within the fund’s bond portfolio, taking profits in areas that have become fully valued and rotating into those that offer a more favorable trade-off of risk and return. We believe this active approach, in conjunction with our "go anywhere" investment mandate, provides the flexibility to take advantage of a broad range of market opportunities as they arise. This element of our strategy may become even more important if, as we expect, market conditions become more volatile in the months ahead. Contrary to the expectations that prevailed at the beginning of this year, government bond yields have fallen thus far in 2014. While there is always the possibility that a "flight to quality" trade will occur at some point, we believe this move has largely played itself out and that the most likely scenario is that yields will begin to move higher over time. Accordingly, we took steps to cushion the impact of a potential increase in yields by trimming the bond portfolio’s duration in the latter part of the year.We believe this approach will help manage interest-rate risk, while at the same time allowing us to gain the full benefit of individual security selection in the credit-sensitive segments of the market. Overall, we remain focused on adding value through individual security selection, portfolio allocation and our "go anywhere" strategy. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Thomas Schuessler, PhD, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. — Head of Equity Income and Member of the Asset Management CIO Executive Committee: Frankfurt. — PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Philip G. Condon, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Fabian Degen, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2012. — Joined Deutsche Asset & Wealth Management in 2007. — Portfolio manager for US and Global Value Equity: Frankfurt. — US and Global Fund Management: Frankfurt. — Bachelor of International Business Administration in Investments and Finance from International University of Applied Sciences Bad Honnef, Bonn with educational exchanges at the University of Maine (USA). The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P Target Risk Moderate Index is designed to measure the performance of S&P’s proprietary moderate target risk allocation model. The S&P Target Risk Moderate Index seeks to provide significant exposure to fixed income, while also allocating a smaller portion of exposure to equities in order to seek current income, some capital preservation and an opportunity for moderate-to-low capital appreciation. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. The MSCI All Country (AC) World Index tracks the performance of stocks in 45 countries comprising 24 developed and 21 emerging markets. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Tactical Allocation Funds category consists of portfolios that seek to provide capital appreciation and income by actively shifting allocations across investments. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 5.49% 8.68% 4.87% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.57% 7.40% 4.26% Russell 1000® Index† 16.78% 16.98% 8.54% Barclays U.S. Aggregate Bond Index†† 4.14% 4.22% 4.64% S&P® Target Risk Moderate Index††† 6.14% 7.46% 5.32% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.52% 7.59% 4.15% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 1.52% 7.44% 4.15% Russell 1000® Index† 16.78% 16.98% 8.54% Barclays U.S. Aggregate Bond Index†† 4.14% 4.22% 4.64% S&P® Target Risk Moderate Index††† 6.14% 7.46% 5.32% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.74% 7.79% 4.01% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 4.74% 7.79% 4.01% Russell 1000® Index† 16.78% 16.98% 8.54% Barclays U.S. Aggregate Bond Index†† 4.14% 4.22% 4.64% S&P® Target Risk Moderate Index††† 6.14% 7.46% 5.32% Class S 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/14 No Sales Charges 5.70% 8.91% 4.84% Russell 1000® Index† 16.78% 16.98% 8.26% Barclays U.S. Aggregate Bond Index†† 4.14% 4.22% 4.88% S&P® Target Risk Moderate Index††† 6.14% 7.46% 5.27% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 5.77% 8.98% 5.17% Russell 1000® Index† 16.78% 16.98% 8.54% Barclays U.S. Aggregate Bond Index†† 4.14% 4.22% 4.64% S&P® Target Risk Moderate Index††† 6.14% 7.46% 5.32% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2014 are 0.90%, 1.90%, 1.72%, 0.71% and 0.65% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on March 14, 2005. The performance shown for each index is for the time period of March 31, 2005 through October 31, 2014, which is based on the performance period of the life of Class S. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. †† The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. ††† The S&P Target Risk Moderate Index is designed to measure the performance of S&P's proprietary moderate target risk allocation model. The S&P Target Risk Moderate Index seeks to provide significant exposure to fixed income, while also allocating a smaller portion of exposure to equities in order to seek current income, some capital preservation, and an opportunity for moderate to low capital appreciation. On December 1, 2014, the S&P Target Risk Moderate Index replaced the Russell 1000 Index as the comparative broad-based securities market index because the Advisor believes that the S&P Target Risk Moderate Index more closely reflects the fund's investment strategies. On December 1, 2014, the Blended Index replaced the Barclays U.S. Aggregate Bond Index and the S&P Target Risk Moderate Index as the sole additional comparative index. The Advisor believes the Blended Index provides additional comparative performance information and represents the fund’s overall strategic asset allocations. The Blended Index consists of an equally weighted blend (50%/50%) of the MSCI World High Dividend Yield Index and Barclays U.S. Universal Index. MSCI World High Dividend Yield Index includes securities that offer a meaningfully higher-than-average dividend yield relative to the MSCI World Index and pass dividend sustainability and persistence screens. The index offers broad market coverage, and is free-float market capitalization-weighted to ensure that its performance can be replicated in institutional and retail portfolios. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Barclays U.S. Universal Index represents the union of the U.S. Aggregate Index, the U.S. High-Yield Corporate Index, the 144A Index, the Eurodollar Index, the Emerging Markets Index, and the non-ERISA portion of the CMBS Index. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of October 31, 2014 Shares Value ($) Common Stocks 50.1% Consumer Discretionary 3.8% Hotels, Restaurants & Leisure 0.0% Dawn Holdings, Inc.* (a) 3 Trump Entertainment Resorts, Inc.* 8 0 Media 1.4% Pearson PLC Wolters Kluwer NV Specialty Retail 0.3% Staples, Inc. (b) Textiles, Apparel & Luxury Goods 2.1% Coach, Inc. Consumer Staples 15.0% Beverages 2.9% PepsiCo, Inc. Food & Staples Retailing 1.1% Tesco PLC Food Products 2.8% Nestle SA (Registered) Unilever NV (CVA) Household Products 3.2% Procter & Gamble Co. Tobacco 5.0% British American Tobacco PLC Imperial Tobacco Group PLC Energy 3.0% Energy Equipment & Services 0.7% Transocean Ltd. (b) Oil, Gas & Consumable Fuels 2.3% Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. (b) Financials 6.1% Diversified Financial Services 1.3% Leucadia National Corp. Insurance 2.9% PartnerRe Ltd. Powszechny Zaklad Ubezpieczen SA Sampo Oyj "A" Real Estate Investment Trusts 1.9% HCP, Inc. (REIT) Health Care 2.5% Health Care Equipment & Supplies 0.6% Stryker Corp. Health Care Providers & Services 0.2% Rhoen-Klinikum AG Pharmaceuticals 1.7% Novartis AG (Registered) Sanofi Industrials 7.2% Aerospace & Defense 0.6% BAE Systems PLC Air Freight & Logistics 1.9% C.H. Robinson Worldwide, Inc. (b) Singapore Post Ltd. Building Products 0.0% Congoleum Corp.* 0 Commercial Services & Supplies 0.0% Quad Graphics, Inc. 61 Industrial Conglomerates 3.7% Jardine Matheson Holdings Ltd. Koninklijke Philips NV Smiths Group PLC Machinery 1.0% CNH Industrial NV Information Technology 4.4% Communications Equipment 1.4% Cisco Systems, Inc. Software 1.6% Microsoft Corp. Technology Hardware, Storage & Peripherals 1.4% Diebold, Inc. (b) Wincor Nixdorf AG Materials 1.2% Chemicals 0.6% Air Liquide SA Metals & Mining 0.6% Franco-Nevada Corp. Telecommunication Services 2.7% Diversified Telecommunication Services Verizon Communications, Inc. Utilities 4.2% Electric Utilities 1.0% Southern Co. Gas Utilities 3.0% UGI Corp. (b) Multi-Utilities 0.2% National Grid PLC Total Common Stocks (Cost $451,347,074) Preferred Stock 0.0% Financials Ally Financial, Inc. Series G, 144A, 7.0% (Cost $280,281) Rights 0.0% Health Care Rhoen-Klinikum AG, Expiration Date 10/14/2015* (Cost $0) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $90,209) Principal Amount ($)(c) Value ($) Corporate Bonds 25.9% Consumer Discretionary 3.2% AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 (b) APX Group, Inc.: 6.375%, 12/1/2019 144A, 8.75%, 12/1/2020 Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Bed Bath & Beyond, Inc.: 4.915%, 8/1/2034 5.165%, 8/1/2044 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) CCO Holdings LLC, 7.375%, 6/1/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Columbus International, Inc., 144A, 7.375%, 3/30/2021 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 7.875%, 9/1/2019 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 HD Supply, Inc.: 7.5%, 7/15/2020 11.5%, 7/15/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 InRetail Consumer, 144A, 5.25%, 10/10/2021 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 5.5%, 4/15/2021 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.625%, 12/15/2021 (b) 6.75%, 10/1/2020 (b) 8.625%, 2/1/2019 Numericable Group SA: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 144A, 6.25%, 5/15/2024 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 Springs Industries, Inc., 6.25%, 6/1/2021 (b) Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Time Warner Cable, Inc., 7.3%, 7/1/2038 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 Unitymedia Hessen GmbH & Co., KG, 144A, 5.5%, 1/15/2023 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 1.7% Big Heart Pet Brands, 7.625%, 2/15/2019 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS Investments GmbH: 144A, 7.25%, 4/3/2024 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 (b) Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Minerva Luxembourg SA: 144A, 7.75%, 1/31/2023 144A, 12.25%, 2/10/2022 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc., 5.75%, 10/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 Tonon Bioenergia SA, 144A, 9.25%, 1/24/2020 (b) Energy 3.5% Access Midstream Partners LP, 6.125%, 7/15/2022 Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 California Resources Corp.: 144A, 5.5%, 9/15/2021 (b) 144A, 6.0%, 11/15/2024 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chesapeake Energy Corp., 3.481%**, 4/15/2019 CONSOL Energy, Inc., 144A, 5.875%, 4/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 Ecopetrol SA, 5.875%, 5/28/2045 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 Halcon Resources Corp., 8.875%, 5/15/2021 (b) Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Holly Energy Partners LP, 6.5%, 3/1/2020 Ithaca Energy, Inc., 144A, 8.125%, 7/1/2019 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 Linn Energy LLC, 6.25%, 11/1/2019 (b) MEG Energy Corp., 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 (b) 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 1/15/2023 7.25%, 2/1/2019 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 Pacific Rubiales Energy Corp., 144A, 5.625%, 1/19/2025 (b) Pertamina Persero PT: 144A, 5.25%, 5/23/2021 144A, 5.625%, 5/20/2043 Petroleos de Venezuela SA: 144A, 9.0%, 11/17/2021 144A, 9.75%, 5/17/2035 Petroleos Mexicanos, 2.251%**, 7/18/2018 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Regency Energy Partners LP, 5.0%, 10/1/2022 Reliance Holding U.S.A., Inc., 144A, 5.4%, 2/14/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 144A, 5.75%, 5/15/2024 (b) SESI LLC, 7.125%, 12/15/2021 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Talos Production LLC, 144A, 9.75%, 2/15/2018 Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 Transocean, Inc., 3.8%, 10/15/2022 (b) Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 WPX Energy, Inc., 5.25%, 9/15/2024 Financials 4.3% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 AerCap Ireland Capital Ltd., 144A, 3.75%, 5/15/2019 Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Banco Davivienda SA, 144A, 5.875%, 7/9/2022 (b) Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Barclays Bank PLC, 7.625%, 11/21/2022 BBVA Bancomer SA: 144A, 6.008%, 5/17/2022 144A, 6.75%, 9/30/2022 CBL & Associates LP, (REIT), 4.6%, 10/15/2024 (b) CIMPOR Financial Operations BV, 144A, 5.75%, 7/17/2024 CIT Group, Inc.: 5.0%, 5/15/2017 5.25%, 3/15/2018 Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 (b) Credit Agricole SA, 144A, 7.875%, 1/29/2049 Credit Suisse Group AG, 144A, 6.25%, 12/29/2049 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Development Bank of Kazakhstan JSC, Series 3, REG S, 6.5%, 6/3/2020 Dubai Holding Commercial Operations MTN Ltd., 6.0%, 2/1/2017 GBP E*TRADE Financial Corp., 6.375%, 11/15/2019 Everest Reinsurance Holdings, Inc., 4.868%, 6/1/2044 Fondo MIVIVIENDA SA, 144A, 3.5%, 1/31/2023 Hospitality Properties Trust, (REIT), 5.0%, 8/15/2022 HSBC Holdings PLC: 5.625%, 12/29/2049 (b) 6.375%, 12/29/2049 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 Lloyds Banking Group PLC, 4.5%, 11/4/2024 (d) Macquarie Group Ltd., 144A, 6.0%, 1/14/2020 Morgan Stanley, Series H, 5.45%, 7/29/2049 MPT Operating Partnership LP, (REIT), 6.375%, 2/15/2022 National Savings Bank, 144A, 5.15%, 9/10/2019 Navient Corp., 5.5%, 1/25/2023 (b) Neuberger Berman Group LLC, 144A, 5.625%, 3/15/2020 Popular, Inc., 7.0%, 7/1/2019 Royal Bank of Scotland Group PLC, 6.1%, 6/10/2023 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 (b) The Goldman Sachs Group, Inc., Series L, 5.7%, 12/29/2049 (b) TIAA Asset Management Finance Co., LLC: 144A, 2.95%, 11/1/2019 144A, 4.125%, 11/1/2024 Trust F/1401, (REIT), 144A, 6.95%, 1/30/2044 (b) Turkiye Is Bankasi, 144A, 6.0%, 10/24/2022 (b) UniCredit SpA, REG S, 8.0%, 4/3/2049 Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 Health Care 1.5% Aviv Healthcare Properties LP, 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 6.875%, 2/1/2022 (b) 7.125%, 7/15/2020 Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Endo Finance LLC, 144A, 5.375%, 1/15/2023 HCA, Inc.: 5.25%, 4/15/2025 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Mallinckrodt International Finance SA, 4.75%, 4/15/2023 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Tenet Healthcare Corp., 6.25%, 11/1/2018 Valeant Pharmaceuticals International, Inc.: 144A, 6.375%, 10/15/2020 144A, 7.5%, 7/15/2021 Industrials 2.6% ADT Corp., 3.5%, 7/15/2022 (b) Aguila 3 SA, 144A, 7.875%, 1/31/2018 Avianca Holdings SA, 144A, 8.375%, 5/10/2020 BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 (b) 144A, 5.75%, 3/15/2022 (b) 144A, 6.0%, 10/15/2022 144A, 7.75%, 3/15/2020 Carlson Travel Holdings, Inc., 144A, 7.5%, 8/15/2019 (PIK) DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc., 6.0%, 11/15/2022 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Grupo KUO SAB De CV, 144A, 6.25%, 12/4/2022 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Navios Maritime Holdings, Inc., 144A, 7.375%, 1/15/2022 (b) Noble Group Ltd., REG S, 6.0%, 6/24/2049 Nortek, Inc., 8.5%, 4/15/2021 OAS Finance Ltd., 144A, 8.0%, 7/2/2021 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 Ply Gem Industries, Inc., 144A, 6.5%, 2/1/2022 Sanmina Corp., 144A, 4.375%, 6/1/2019 TAM Capital 3, Inc., 144A, 8.375%, 6/3/2021 TransDigm, Inc.: 6.0%, 7/15/2022 6.5%, 7/15/2024 7.5%, 7/15/2021 Triumph Group, Inc., 5.25%, 6/1/2022 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 Watco Companies LLC, 144A, 6.375%, 4/1/2023 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 (b) Information Technology 1.6% Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CDW LLC: 6.0%, 8/15/2022 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc., 5.375%, 4/1/2023 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 (b) 144A, 8.75%, 1/15/2022 (PIK) 144A, 8.875%, 8/15/2020 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 KLA-Tencor Corp., 4.65%, 11/1/2024 (d) NXP BV, 144A, 3.75%, 6/1/2018 Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 Materials 2.5% Anglo American Capital PLC: 144A, 4.125%, 4/15/2021 144A, 4.125%, 9/27/2022 (b) Berry Plastics Corp., 5.5%, 5/15/2022 Braskem Finance Ltd., 6.45%, 2/3/2024 Cascades, Inc., 144A, 5.5%, 7/15/2022 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Cliffs Natural Resources, Inc., 5.2%, 1/15/2018 (b) Corp. Nacional del Cobre de Chile, 144A, 4.875%, 11/4/2044 (d) Evraz Group SA, 144A, 6.75%, 4/27/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 Fresnillo PLC, 144A, 5.5%, 11/13/2023 Glencore Funding LLC, 144A, 4.125%, 5/30/2023 GTL Trade Finance, Inc., 144A, 5.893%, 4/29/2024 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Huntsman International LLC, 5.125%, 4/15/2021 EUR Kaiser Aluminum Corp., 8.25%, 6/1/2020 Metalloinvest Finance Ltd., 144A, 5.625%, 4/17/2020 Novelis, Inc., 8.75%, 12/15/2020 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC, 144A, 8.25%, 1/15/2021 (b) Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 Tronox Finance LLC, 6.375%, 8/15/2020 (b) Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Yamana Gold, Inc., 144A, 4.95%, 7/15/2024 Telecommunication Services 4.3% Altice SA, 144A, 7.75%, 5/15/2022 America Movil SAB de CV, 6.45%, 12/5/2022 MXN Bharti Airtel International Netherlands BV, 144A, 5.35%, 5/20/2024 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CommScope, Inc., 144A, 5.0%, 6/15/2021 Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (b) 7.0%, 6/1/2020 8.625%, 7/15/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 6.0%, 11/15/2022 (b) 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 T-Mobile U.S.A., Inc., 6.625%, 11/15/2020 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 (b) 7.5%, 4/1/2023 7.75%, 10/15/2020 (b) 7.75%, 10/1/2021 7.875%, 11/1/2017 Utilities 0.7% AES Corp.: 3.234%**, 6/1/2019 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 (b) Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 NRG Energy, Inc., 144A, 6.25%, 5/1/2024 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 (b) RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Total Corporate Bonds (Cost $264,627,493) Asset-Backed 0.7% Automobile Receivables 0.2% AmeriCredit Automobile Receivables Trust, "E", Series 2011-2, 144A, 5.48%, 9/10/2018 Miscellaneous 0.5% ARES CLO Ltd., "D", Series 2012-3A, 144A, 4.878%**, 1/17/2024 Hilton Grand Vacations Trust, "B", Series 2014-AA, 144A, 2.07%, 11/25/2026 VOLT XXIV LLC, "A1", Series 2014-NPL3, 144A, 3.25%, 11/25/2053 Total Asset-Backed (Cost $7,304,036) Mortgage-Backed Securities Pass-Throughs 0.3% Federal Home Loan Mortgage Corp., 6.0%, 11/1/2021 Federal National Mortgage Association: 3.0%, 8/1/2041 (d) 6.5%, with various maturities from 4/1/2017 until 6/1/2017 Government National Mortgage Association, 6.5%, 8/20/2034 Total Mortgage-Backed Securities Pass-Throughs (Cost $3,368,867) Commercial Mortgage-Backed Securities 0.5% Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.153%**, 3/15/2018 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%, 7/15/2040 Prudential Commercial Mortgage Trust, "F", Series 2003-PWR1, 144A, 4.98%**, 2/11/2036 Total Commercial Mortgage-Backed Securities (Cost $5,356,939) Collateralized Mortgage Obligations 2.0% Federal Home Loan Mortgage Corp.: "KO", Series 4180, Principal Only, Zero Coupon, 1/15/2043 "HI", Series 3979, Interest Only, 3.0%, 12/15/2026 "IC", Series 3971, Interest Only, 3.0%, 3/15/2026 "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "PI", Series 3987, Interest Only, 3.0%, 1/15/2027 "PI", Series 4017, Interest Only, 3.0%, 3/15/2027 "ZG", Series 4213, 3.5%, 6/15/2043 "LI", Series 3720, Interest Only, 4.5%, 9/15/2025 "PI", Series 3843, Interest Only, 4.5%, 5/15/2038 Federal National Mortgage Association: "WO", Series 2013-27, Principal Only, Zero Coupon, 12/25/2042 "JZ", Series 2012-4, 4.0%, 9/25/2041 "I", Series 2003-84, Interest Only, 6.0%, 9/25/2033 "PI", Series 2006-20, Interest Only, 6.528%***, 11/25/2030 Freddie Mac Structured Agency Credit Risk Debt Notes: "M3", Series 2014-DN2, 3.755%**, 4/25/2024 "M3", Series 2014-DN4, 4.702%, 10/25/2024 Government National Mortgage Association: "ZJ", Series 2013-106, 3.5%, 7/20/2043 "QI", Series 2011-112, Interest Only, 4.0%, 5/16/2026 "AI", Series 2010-25, Interest Only, 4.5%, 3/16/2023 "BI", Series 2010-30, Interest Only, 4.5%, 7/20/2039 "ND", Series 2010-130, 4.5%, 8/16/2039 "NI", Series 2011-80, Interest Only, 4.5%, 5/16/2038 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IQ", Series 2011-18, Interest Only, 5.5%, 1/16/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 "AI", Series 2007-38, Interest Only, 6.308%***, 6/16/2037 "SC", Series 2002-33, Interest Only, 7.248%***, 5/16/2032 Residential Funding Mortgage Securities I, Inc., "M1", Series 2003-S17, 5.5%, 9/25/2033 Total Collateralized Mortgage Obligations (Cost $19,647,197) Government & Agency Obligations 8.9% Other Government Related (e) 0.2% Banco de Costa Rica, 144A, 5.25%, 8/12/2018 TMK OAO, 144A, 6.75%, 4/3/2020 Sovereign Bonds 4.2% Canadian Government Bond, 3.5%, 12/1/2045 CAD Government of New Zealand, Series 1217, REG S, 6.0%, 12/15/2017 NZD Kingdom of Bahrain, 144A, 6.0%, 9/19/2044 Perusahaan Penerbit SBSN Indonesia III, 144A, 4.35%, 9/10/2024 (b) Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Colombia, 5.625%, 2/26/2044 Republic of Costa Rica, 144A, 4.25%, 1/26/2023 Republic of Croatia, 144A, 6.75%, 11/5/2019 Republic of Ecuador, 144A, 7.95%, 6/20/2024 Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 Republic of Hungary: 4.0%, 3/25/2019 Series 19/A, 6.5%, 6/24/2019 HUF Republic of Panama, 4.0%, 9/22/2024 Republic of Paraguay, 144A, 6.1%, 8/11/2044 (b) Republic of Peru, 144A, 5.7%, 8/12/2024 Republic of Singapore, 3.375%, 9/1/2033 SGD Republic of Slovenia, 144A, 5.5%, 10/26/2022 Republic of South Africa, Series R204, 8.0%, 12/21/2018 ZAR Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 Republic of Turkey, 7.1%, 3/8/2023 TRY United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M 20, 8.5%, 5/31/2029 MXN U.S. Government Sponsored Agency 0.4% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 4.1% U.S. Treasury Bills: 0.03%****, 12/11/2014 (f) 0.035%****, 2/12/2015 (f) 0.055%****, 12/11/2014 (f) U.S. Treasury Bonds: 3.375%, 5/15/2044 3.625%, 2/15/2044 5.375%, 2/15/2031 U.S. Treasury Notes: 1.0%, 8/31/2016 (g) (h) 1.0%, 9/30/2016 1.5%, 5/31/2019 1.625%, 7/31/2019 1.625%, 8/15/2022 2.375%, 8/15/2024 2.5%, 5/15/2024 Total Government & Agency Obligations (Cost $91,748,113) Convertible Bond 0.1% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $628,435) Loan Participations and Assignments 5.8% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Atlantic Broadband Finance LLC, Term Loan B, 3.25%, 12/2/2019 Avis Budget Car Rental LLC, Term Loan B, 3.0%, 3/15/2019 Berry Plastics Holding Corp.: Term Loan D, 3.5%, 2/8/2020 Term Loan E, 3.75%, 1/6/2021 Big Heart Pet Brands, Term Loan, 3.5%, 3/8/2020 CBS Outdoor Americas Capital LLC, Term Loan B, 3.0%, 1/31/2021 Cequel Communications LLC, Term Loan B, 3.5%, 2/14/2019 Chrysler Group LLC, Term Loan B, 3.25%, 12/31/2018 CSC Holdings, Inc., Term Loan B, 2.654%, 4/17/2020 DaVita HealthCare Partners, Inc., Term Loan B, 3.5%, 6/24/2021 Del Monte Foods, Inc., First Lien Term Loan, 4.253%, 2/18/2021 Delos Finance SARL, Term Loan B, 3.5%, 3/6/2021 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 Level 3 Financing, Inc., Term Loan B5, 3.5%, 1/31/2022 NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 Pinnacle Foods Finance LLC: Term Loan G, 3.25%, 4/29/2020 Term Loan H, 3.25%, 4/29/2020 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Polymer Group, Inc., First Lien Term Loan, 4.25%, 12/19/2019 Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 SBA Senior Financial II LLC, Term Loan B1, 3.25%, 3/24/2021 Seminole Tribe of Florida, Term Loan, 3.0%, 4/29/2020 Spansion LLC, Term Loan, 3.75%, 12/19/2019 Transdigm, Inc., Term Loan C, 3.0%, 2/28/2020 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.5%, 12/11/2019 Term Loan B, 3.5%, 2/13/2019 Visteon Corp., Term Delay Draw B, 3.5%, 4/9/2021 Total Loan Participations and Assignments (Cost $60,322,117) Preferred Security 0.0% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $71,425) Contract Amount Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 (Cost $463,890) Shares Value ($) Securities Lending Collateral 5.7% Daily Assets Fund Institutional, 0.08% (i) (j) (Cost $58,864,912) Cash Equivalents 6.0% Central Cash Management Fund, 0.07% (i) (Cost $61,462,135) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,025,583,123)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a senior loan that is in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. *** Current yield; not a coupon rate. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,028,826,666. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $64,152,750. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $97,532,082 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $33,379,332. (a) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of all securities loaned at October 31, 2014 amounted to $57,139,609, which is 5.5% of net assets. (c) Principal amount stated in U.S. dollars unless otherwise noted. (d) When-issued or delayed delivery security included. (e) Government-backed debt issued by financial companies or government-sponsored enterprises. (f) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (g) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (h) At October 31, 2014, this security has been pledged, in whole or in part, as collateral for open over-the-counter derivatives. (i) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (j) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation CVA: Certificaten Van Aandelen (Certificate of Deposit) Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Bond AUD 12/15/2014 10 Year Canadian Bond CAD 12/18/2014 35 ) 10 Year U.S. Treasury Note USD 12/19/2014 U.S. Treasury Long Bond USD 12/19/2014 50 Total net unrealized appreciation At October 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 12/19/2014 49 5 Year U.S. Treasury Note USD 12/31/2014 ) Euro-OAT Futures EUR 12/8/2014 55 ) U.S. Treasury Long Bond USD 12/19/2014 ) Ultra Long U.S. Treasury Bond USD 12/19/2014 25 ) Total net unrealized depreciation ) At October 31, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (k) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (l) Value ($) Upfront Payments Paid ($) Unrealized Appreciation ($) 12/20/2011 3/20/2017 2 % CIT Group, Inc., 5.5%, 2/15/2019, BB– 9/20/2012 12/20/2017 3 % General Motors Corp., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (k) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (l) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At October 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) 6/3/2014 6/3/2025 Fixed — 3.0% Floating — LIBOR ) ) 10/21/2014 10/21/2044 Fixed — 3.093% Floating — LIBOR ) ) 12/30/2014 12/30/2024 Fixed — 3.524% Floating — LIBOR ) ) 12/30/2014 12/30/2034 Fixed — 4.01% Floating — LIBOR ) ) 5/11/2015 5/11/2045 Fixed — 3.56% Floating — LIBOR ) ) 12/30/2014 12/30/2016 Floating — LIBOR Fixed — 1.173% 12/30/2014 12/30/2019 Floating — LIBOR Fixed — 2.522% 12/30/2014 12/30/2044 Floating — LIBOR Fixed — 4.081% Total net unrealized depreciation ) Bilateral Swap Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation 6/3/2013 6/3/2025 1 Floating — LIBOR Fixed — 3.0% — At October 31, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Dates Contract Amount Option Expiration Date Premiums Received ($) Value ($) (m) Call Options Receive Fixed — 4.22% – Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) Receive Fixed — 4.48% – Pay Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Receive Fixed — 5.132% – Pay Floating — LIBOR 3/17/2016 3/17/2026 4 3/15/2016 ) Total Call Options ) Put Options Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 1 3/15/2016 ) Pay Fixed — 1.132% – Receive Floating — LIBOR 3/17/2016 3/17/2026 4 3/15/2016 ) Pay Fixed — 2.48% – Receive Floating — LIBOR 5/9/2016 5/11/2026 1 5/5/2016 ) Pay Fixed — 2.64% – Receive Floating — LIBOR 8/10/2015 8/10/2045 1 8/6/2015 ) Pay Fixed — 2.796% – Receive Floating — LIBOR 6/5/2015 6/5/2045 4 6/3/2015 ) Pay Fixed — 2.88% – Receive Floating — LIBOR 9/30/2015 9/30/2045 5 9/28/2015 ) Pay Fixed — 3.005% – Receive Floating — LIBOR 3/6/2015 3/6/2045 1 3/4/2015 ) Pay Fixed — 3.035% – Receive Floating — LIBOR 2/15/2015 2/3/2045 4 1/30/2015 ) Pay Fixed — 3.088% – Receive Floating — LIBOR 1/28/2015 1/28/2045 6 1/26/2015 ) Total Put Options ) Total ) (m) Unrealized depreciation on written options on interest rate swap contracts at October 31, 2014 was $85,920. Counterparties: 1 Nomura International PLC 2 Credit Suisse 3 UBS AG 4 BNP Paribas 5 Morgan Stanley 6 Barclays Bank PLC As of October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty JPY GBP 11/10/2014 Bank of America USD KRW 11/10/2014 Morgan Stanley NZD USD 11/10/2014 Barclays Bank PLC EUR USD 11/10/2014 Barclays Bank PLC KRW USD 11/10/2014 Morgan Stanley JPY USD 11/10/2014 Morgan Stanley JPY USD 11/10/2014 Barclays Bank PLC NZD USD 11/10/2014 Morgan Stanley USD ZAR 11/12/2014 UBS AG ZAR USD 11/12/2014 BNP Paribas ZAR USD 11/12/2014 UBS AG GBP USD 12/18/2014 Morgan Stanley EUR USD 1/15/2015 Citigroup, Inc. SGD USD 1/20/2015 Australia & New Zealand Banking Group Ltd. EUR USD 1/20/2015 Societe Generale Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 11/3/2014 ) Morgan Stanley NZD CAD 11/10/2014 ) Societe Generale GBP JPY 11/10/2014 ) Morgan Stanley USD MXN 11/10/2014 ) UBS AG USD NZD 11/10/2014 ) Barclays Bank PLC USD JPY 11/10/2014 ) Morgan Stanley ZAR USD 12/8/2014 ) Barclays Bank PLC USD EUR 1/20/2015 ) Citigroup, Inc. CAD USD 1/20/2015 ) Australia & New Zealand Banking Group Ltd. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NZD New Zealand Dollar SGD Singapore Dollar TRY Turkish Lira USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, futures contracts, credit default swap contracts, interest rate swap contracts, written option contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (n) Consumer Discretionary $ Consumer Staples — Energy — — Financials — Health Care — Industrials — Information Technology — Materials — Telecommunication Services — Utilities — Preferred Stock — — Rights — — Warrants — — Fixed Income Investments (n) Corporate Bonds — — Asset Backed — — Mortgage-Backed Securities Pass-Throughs — — Commercial Mortgage- Backed Securities — — Collateralized Mortgage Obligations — — Government & Agency Obligations — — Convertible Bond — — Loan Participations and Assignments — — Preferred Security — — Short-Term Investments (n) — — Derivatives (o) Purchased Options — — Futures Contracts — — Credit Default Swap Contracts — — Interest Rate Swap Contracts — — Forward Foreign Currency Exchange Contracts — — Total $ Liabilities Level 1 Level 2 Level 3 Total Derivatives (o) Futures Contracts $ ) $
